Dismiss and Opinion Filed June 10, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00683-CV

                             IN RE EDRICK PHILLIPS, Relator

                 Original Proceeding from the Criminal District Court No. 7
                                   Dallas County, Texas
                            Trial Court Cause No. W04-58212-Y

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that this Court order the

district clerk to transmit his petition for writ of habeas corpus to the Court of Criminal Appeals.

This Court does not have mandamus jurisdiction over the district clerk except for very limited

circumstances not applicable here. See TEX. GOV’T CODE ANN. § 22.221 (West 2010); In re

Chumbley, No. 05–13–00881–CV, 2013 WL 3718070, at *1 (Tex. App.—Dallas July 12, 2013,

orig. proceeding) (mem. op). In addition, only the Court of Criminal Appeals has jurisdiction to

issue a writ of mandamus in a matter related to a pending post-conviction habeas corpus

proceeding. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re Turk, No. 14-09-

00129-CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.)

(mem. op.); In re Bailey, No. 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding) (mem. op.); In re McAfee, 53 S.W.3d at 717.              Any

complaints about action or inaction on a matter related to a pending post-conviction petition for
writ of habeas corpus, must be brought by mandamus to the Court of Criminal Appeals and not

to this Court. In re McAfee, 53 S.W.3d at 717. Accordingly, we DISMISS the petition for writ

of mandamus for lack of jurisdiction.




140683F.P05
                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –2–